Title: To James Madison from William Sharpe, 11 March 1804 (Abstract)
From: Sharpe, William
To: Madison, James


11 March 1804. “By my information it is learned that a Treaty or Treatyies is to take place between the United States and sundry Nations of Indians on the Western waters. If the president of the United States through the medium of you my good Sir, would think proper to appoint me one of the Commissioners for that porpose, I flatter myself that it would not reflect the least discredit to the government which I love and admire.”
 

   
   RC (DLC). 1 p.; docketed by JM.



   
   William Sharpe (1742–1818) was a member of the Revolutionary committees and congresses of North Carolina and represented the state in the Continental Congress from 1779 to 1781. He had been a member of the committee that negotiated the Treaty of Long Island of Holston with the Cherokee in 1777 (Powell, Dictionary of North Carolina Biography, 5:321–22).


